     Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 1 of 13




                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

                                       *
                                       * CIVIL ACTION
LUKE FONTANA                           *
                                       * NO. 21-1145
                       Plaintiff,      *
                                       * SECTION M
     VERSUS                            *
                                       * JUDGE ASHE
                                       *
PRESIDENT JOSEPH R. BIDEN, ET AL.      * MAGISTRATE JUDGE
                                       *   CURRAULT
                       Defendants,     *
**************************** *
                    DR. RALPH BARIC’S MEMORANDUM
               IN SUPPORT OF RULE 12 MOTION TO DISMISS

       Defendant Dr. Ralph Baric (“Dr. Baric”) respectfully submits this memorandum in support

of his Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(1), 12(b)(2) and 12(b)(6).

For the reasons stated below, Dr. Baric’s Rule 12 motions should be granted and any claims against

him dismissed.

I.     INTRODUCTION

       Plaintiff Luke Fontana1 commenced this action on June 14, 2021.2 R. Doc. 2. Plaintiff’s

complaint is difficult to decipher. However, he seems to suggest that Dr. Anthony Fauci and Dr.

Baric, among others, conspired to create COVID 19 and cause a global pandemic, which was then


       1
          As a licensed attorney, Mr. Fontana is not entitled to the flexible treatment granted other
pro se litigants. Washington v. Scott, 786 Fed. Appx. 483, 485 (5th Cir. 2019) (citing Cole v.
Comm’r, 637 F.3d 767, 773 (7th Cir. 2011); Tracy v. Freshwater, 623 F.3d 90, 102 (2d Cir. 2010);
Andrews v. Columbia Gas Transmission Corp., 544 F.3d 618, 633 (6th Cir. 2008)).
       2
         On August 24, 2021, Plaintiff filed a Motion for Leave to File Amended Complaint. R
Doc. 24. Plaintiff seeks to add another plaintiff, Sharron Shaw, and includes a section titled
“Personal Injury,” R Doc. 24-3. Further, Plaintiff seeks, without basis or explanation, more than
$3 million in compensatory damages and $133 billion in punitive damages. R Doc. 24-3, at p 24.



                                                                                             1305285v.2
      Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 2 of 13




used by their fellow co-conspirators President Joe Biden and John Kerry as an excuse to undermine

the democracy of the United States and the global economy through “The Great Reset.” See

generally R Doc. 2. Plaintiff explains that the “The Great Reset” is “an initiative of the World

Economic Forum (‘WEC’) for resetting the global economy, the economic structure of countries,

and the redistribution of wealth.” R Doc. 2, ¶ 19.

        As to Dr. Baric, Plaintiff alleges that Dr. Baric is at the University of North Carolina at

Chapel Hill (“UNC”) and the National Institute of Allergy and Infectious Diseases “became

affiliated” with him in about July 2001. R Doc. 2, ¶ 39. Plaintiff’s claims against Dr. Baric appear

related to his allegations that Dr. Baric’s work includes “synthetically alternating the

Coronaviridae (the coronavirus family)” and that as early as May 1, 2000, Dr. Baric and UNC

sought to patent “critical sections of the coronavirus family for their commercial benefit.” R Doc.

2, ¶ 40. At best, Plaintiff alleges that Dr. Baric violated 18 U.S.C. § 2331, 18 U.S.C. § 2339 C and

15 U.S.C § 1. See R Doc. 2, Prayer for Relief.

        However, for the reasons discussed more fully below, any claim against Dr. Baric should

be dismissed.

II.     ARGUMENT AND AUTHORITIES

        A.      The Court lacks subject matter jurisdiction over Plaintiff’s claims.

        Federal Rule of Civil Procedure 12(b)(1) requires dismissal if the court lacks subject matter

jurisdiction over a claim. A motion for lack of subject matter jurisdiction under Rule 12(b)(1) must

be considered before any motion on the merits because subject matter jurisdiction is required to

determine the validity of any claim. Moran v. Kingdom of Saudi Arabia, 27 F.3d 169, 172 (5th

Cir. 1994). “The party asserting jurisdiction bears the burden of establishing that the district court




                                                 -2-
    Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 3 of 13




possesses jurisdiction.” McLean v. Obama, No. CIV.A. 15-8, 2015 WL 3966426, at *1 (E.D. La.

June 30, 2015) (citing Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)).

               1.      Plaintiff lacks standing to bring these claims.

               In dismissing Plaintiff's claims against the Bill & Melinda Gates Foundation (the

“Gates Foundation”), the Court noted that, because Plaintiff "has not alleged his own particularized

concrete injury," Plaintiff lacks standing under Article III to bring suit in this Court. R Doc. 23 at

fn. 2. For the exact same reason, the Court should dismiss Plaintiff's claims against Dr. Baric.

       Standing is a component of subject matter jurisdiction, and it is properly raised by a motion

to dismiss under Rule 12(b)(1). See Cobb v. Cent. States, 461 F.3d 632, 635 (5th Cir. 2006). This

Court, citing Spokeo, Inc. v. Robins, 578 U.S. 856, 136 S.Ct. 1540, 1546 (2016) explained:

               Article III of the Constitution specifies that a federal court’s
               power extends only to “Cases” and “Controversies.” Standing
               to sue is a doctrine rooted in the traditional understanding of a
               case or controversy, which developed in the jurisprudence to ensure
               that federal courts do not exceed their authority as it has been
               traditionally understood. The standing doctrine limits the category
               of litigants empowered to maintain a lawsuit in federal court to seek
               redress for a legal wrong.

R Doc. 23 at fn. 2 (cleaned up).

       The requirement of standing has three elements: (1) injury in fact, (2) causation, and (3)

redressability. Bennett v. Spear, 520 U.S. 154, 167 (1997). The injury-in-fact must be “concrete

and particularized” and “actual or imminent," not conjectural or hypothetical,” and “the injury

must affect the plaintiff in a personal and individual way.” Lujan v Defenders of Wildlife, 504 U.S.

555, 560, 560 n. 1 (1992). Causation requires that the injury “fairly can be traced to the challenged

action of the defendant,” rather than to “the independent action of some third party not before the

court.” Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41-42 (1976). Redressability requires

that it is likely, “as opposed to merely speculative, that the injury will be redressed by a favorable

                                                -3-
    Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 4 of 13




decision.” Lujan, 504 U.S. at 561 (internal quotation marks omitted). The party invoking federal

subject matter jurisdiction bears the burden of establishing each element. Ramming, 281 F.3d at

161. Standing to seek declaratory judgment is subject to these same requirements. BroadStar Wind

Sys. Grp. Ltd. Liab. Co. v. Stephens, 459 Fed. Appx. 351, 356 (5th Cir. 2012) (citing Bennett v.

Spear, 520 U.S. 154, 162, 117 S.Ct. 1154, 137 L.Ed.2d 281 (1997)); see also Town of Chester v.

Laroe Estates, Inc., __ U.S. __, 137 S. Ct. 1645, 1650 (2017).

        Plaintiff has failed to carry his burden on each of the elements. First, Plaintiff has not

alleged any specific injury affecting him in a personal and individual way, much less one resulting

from actions by Dr. Baric. In fact, Plaintiff plainly states in the first paragraph of his Complaint

that he brings this action “to vindicate the democracy of the United States.” R Doc. 2. This is

insufficient to satisfy the elements of constitutional standing. See R Doc. 23, at fn 2. “An interest

shared generally with the public at large in the proper application of the Constitution and laws will

not [create standing].” Arizonans for Official English v. Arizona, 520 U.S. 43, 117 S.Ct. 1055, 137

L.Ed.2d 170 (1997); see also Morgan v. Huntington Ingalls, 879 F.3d 602, 607 (5th Cir. 2018)

(“A generalized desire to litigate in federal court, without holding a corresponding right to be in

federal court in the first place, is insufficient to satisfy the injury-in-fact prong of Article III.”).

        Second, Plaintiff’s lack of an injury-in-fact is fatal to any argument that he could satisfy

the second and third requirements – a causal connection and redressability. Indeed, without an

injury, there is nothing to be redressed. Furthermore, Plaintiff’s Complaint lacks any allegation

that a favorable decision against Dr. Baric would redress an injury – much less one that he

sustained.

        In sum, Plaintiff fails to allege sufficient facts to establish he has standing to bring claims

against Dr. Baric and therefore each of Plaintiff’s claims against Dr. Baric must be dismissed.



                                                   -4-
    Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 5 of 13




                2.      Plaintiff’s claims are completely devoid of merit and obviously
                        frivolous.

        Even if Plaintiff had standing, the United States Supreme Court “has repeatedly held that

the federal courts are without power to entertain claims otherwise within their jurisdiction if they

are so attenuated and insubstantial as to be absolutely devoid of merit, wholly insubstantial,

obviously frivolous, plainly unsubstantial, or no longer open to discussion.” Hagans v. Lavine, 415

U.S. 528, 536-37 (1974); see also Arena v. Graybar Elec. Co., Inc., 669 F.3d 214, 222 (5th Cir.

2012) (“If the federal claims are obviously frivolous or so attenuated and unsubstantial as to be

absolutely devoid of merit . . . a federal court lacks subject-matter jurisdiction over those claims

and, consequently, any local law claims.”); Dilworth v. Dallas Cnt. Comm. Coll. Dist., 81 F.3d

616, 617 (5th Cir. 1996) ("When a plaintiff's complaint is facially frivolous and insubstantial, it is

insufficient to invoke the jurisdiction of a federal court.").

        Here, Plaintiff brings claims against various Defendants, including President Joseph R.

Biden, Jr. and John Forbes Kerry, and appears to be making the following allegations: (1) for the

last two decades, Dr. Baric and Dr. Anthony Fauci conspired to create COVID 19; (2) they were

finally successful in 2019, which caused a global pandemic; (3) President Biden then used the

global pandemic to begin the process of instituting the “Great Reset” to allow a Communist

takeover of the American economic system, and thus the world economy. See R Doc. 2. Clearly,

these claims are “facially frivolous” and fail to invoke the Court’s jurisdiction, and should be

dismissed. See Dilworth, 81 F.3d at 617; see also McLean, 2015 WL 3966426 (finding that the

Court lacked jurisdiction over plaintiff’s claim that defendants, including various former

Presidents and former United States Attorneys General, “conspired together in racketeering

activities” to cause harm to the plaintiff).




                                                 -5-
    Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 6 of 13




                3.      Plaintiff’s claims against Dr. Baric in his official capacity are barred by
                        sovereign immunity.

        The Eleventh Amendment bars federal “suits against a state, a state agency, or a state

official in his official capacity unless that state has waived its sovereign immunity or Congress has

clearly abrogated it.” Bryant v. Tex. Dep't of Aging & Disability Servs., 781 F.3d 764, 769 (5th

Cir. 2015) (internal quotations and citation omitted); Cozzo v. Tangipahoa Par. Council—

President Gov't, 279 F.3d 273, 280–81 (5th Cir. 2002) (“When a state agency is the named

defendant, the Eleventh Amendment bars suits for both money damages and injunctive relief

unless the state has waived its immunity.”).

        Here, Dr. Baric has been sued in his official capacity. “Official-capacity suits . . . ‘generally

represent only another way of pleading an action against an entity of which an officer is an agent.’”

Turner v. Houma Mun. Fire and Police Civil Service Bd., 229 F.3d 478, 483 (quoting Kentucky v.

Graham, 473 U.S. 159, 165 (1985)). An official-capacity suit is, in all respects other than name,

to be treated as a suit against the entity. Graham, 473 U.S. at 166. It is not a suit against the official

personally, for the real party in interest is the entity. Id., 473 U.S. at 166. “[T]he only immunities

available to the defendant in an official-capacity action are those that the governmental entity

possesses.” See Hafer v. Melo, 502 U.S. 21, 25 (1991).

        Plaintiff has not plead and there is no evidence that Dr. Baric (or the State of North

Carolina) waived sovereign immunity or that Congress abrogated Eleventh Amendment immunity.

There is another exception to overcoming Eleventh Amendment immunity, which is the Ex parte

Young exception; however, the exception requires that there be a request for prospective relief

against state officials who are committing an ongoing federal violation. 209 U.S. 123

(1908); Verizon Maryland Inc. v. Pub. Serv. Comm'n of Maryland, 535 U.S. 635, 645

(2002) (stating that the Ex Parte Young exception must be an ongoing violation of federal law and

                                                  -6-
    Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 7 of 13




the complaint must seek equitable relief properly characterized as prospective). Here, the Ex parte

Young exception does not apply because Plaintiff is not requesting any prospective relief. Rather,

Plaintiff only seeks a declaratory judgment that Dr. Baric violated 18 U.S.C. § 2331, 18 U.S.C §

2339C, and 15 U.S.C. § 1. Thus, Plaintiff’s claims against Dr. Baric in his official capacity are

barred by sovereign immunity and should be dismissed.

       B.      The Court lacks personal jurisdiction over Dr. Baric.

       Plaintiff’s Complaint also fails to allege sufficient facts showing that this Court has

jurisdiction over Dr. Baric in either his official or personal capacities. “A federal court may

exercise personal jurisdiction over a nonresident defendant if (1) the forum state’s long-arm statute

confers personal jurisdiction over that defendant; and (2) the exercise of personal jurisdiction

comports with the Due Process Clause of the Fourteenth Amendment.” McFadin v. Gerber, 587

F.3d 753, 759 (5th Cir. 2009).

       In order for the exercise of jurisdiction under a state’s long-arm statute to comport with the

Due Process Clause, “a plaintiff must show that (1) the defendant purposefully availed himself of

the benefits and protections of the forum state by establishing ‘minimum contacts’ with the forum

state, and (2) the exercise of personal jurisdiction over that defendant does not offend traditional

notions of ‘fair play and substantial justice.’” Moncrief Oil Int’l Inc. v. OAO Gazprom, 481 F.3d

309, 311 (5th Cir. 2007) (citing Int’l Shoe Co. v. Wash., 326 U.S. 310, 316 (1945)) (also citing

Latshaw v. Johnston, 167 F.3d 208, 211 (5th Cir. 1999)).

       Courts recognize two kinds of personal jurisdiction that comport with the Due Process

Clause: general jurisdiction and specific jurisdiction. See Ford Motor Company v. Montana Eighth

Judicial District Court, 141 S.Ct. 1017, 1024 (2021). “Where a defendant ‘has continuous and

systematic general business contacts' with the forum state, the court may exercise “general



                                                -7-
    Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 8 of 13




jurisdiction” over any action brought against a defendant whose contacts with the forum state are

so “systematic and continuous” that the defendant “essentially at home” in the forum state.

Monkton Ins. Services, Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014) (quoting Daimler AG v.

Bauman, 134 S. Ct. 746 (2014)) (internal quotations omitted). If the defendant's contacts are less

pervasive, the court may exercise “specific” jurisdiction only if the defendant "purposely availed"

themselves of the forum “in a suit arising out of or related to the defendant's contacts with the

forum.” See id.; Ford Motor Co., 141 S.Ct. at 1024. The contacts “must be the defendant's own

choice” and not “random, isolated, or fortuitous.” Ford Motor Co., 141 S.Ct. at 1025 (quoting

Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984)) (internal quotations omitted).        As

the Fifth Circuit has held, "[f]oreseeable injury alone is not sufficient to confer specific

jurisdiction, absent the direction of specific acts toward the forum.” McFadin v. Gerber, 587 F.3d

753, 762 (5th Cir. 2009) (quoting Wien Air Alaska, Inc. v. Brandt, 195 F.3d 208, 212 (5th Cir.

1999)). Plaintiff has “the burden of establishing that a defendant has the requisite minimum

contacts with the forum to state to justify the court’s jurisdiction.” Herman v. Cataphora, Inc., 730

F.3d 460, 464 (5th Cir. 2013).

       Plaintiff fails to allege any actions taken by Dr. Baric that occurred in the State of

Louisiana, or were in any way directed toward the State of Louisiana, that would subject him to

personal jurisdiction pursuant to Louisiana’s long-arm statute. See La. Rev. Stat. § 13:3201 (2021).

Further, even if Louisiana’s long-arm statute somehow reached Dr. Baric’s conduct, the act of

exercising jurisdiction over him would violate his right to Due Process. In his Complaint, Plaintiff

fails to allege any facts that would render Dr. Baric "at home" in Louisiana or identify any actions

taken by Dr. Baric, either in his official or personal capacities, that occurred in the State of

Louisiana and would warrant the court exercising specific personal jurisdiction over him. Indeed,



                                                -8-
    Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 9 of 13




the only time Plaintiff mentions Dr. Baric in relation to a particular location is when Plaintiff

describes Dr. Baric’s research at the University of North Carolina, which (as is apparent from its

eponymous name) is located in the State of North Carolina, not Louisiana. See R Doc. 2, ¶¶ 39,

54. As Plaintiff fails to allege any connection between Dr. Baric and the State of Louisiana, much

less any conduct by which Dr. Baric purposely availed himself to the benefits and protections of

Louisiana, this court lacks personal jurisdiction over him and any claims against him must be

dismissed pursuant to Rule 12(b)(2).

        C.     Plaintiff fails to state a claim upon which relief can be granted.

               1.       Applicable Legal Standard.

       Even if the Court were to find that it has jurisdiction over Plaintiff’s claims against Dr.

Baric, Plaintiff has failed to state a claim upon which relief can be granted. Rule 8 of the Federal

Rules of Civil Procedure addresses the general rule of pleadings and provides:

               (a) Claim for Relief. A pleading that states a claim for relief must
               contain:

                     (1) a short and plain statement of the grounds for the court's
                     jurisdiction, unless the court already has jurisdiction and the
                     claim needs no new jurisdictional support;
                     (2) a short and plain statement of the claim showing that the
                     pleader is entitled to relief; and
                     (3) a demand for the relief sought, which may include relief in
                     the alternative or different types of relief.

Fed. R. Civ. P. 8.

       Complaints are deficient and may be dismissed if a plaintiff “fails to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). The Supreme Court has prescribed a two-

step process for evaluating the sufficiency of a complaint: (1) identify and disregard all legal

conclusions in the complaint; and (2) determine whether the remaining factual allegations

plausibly suggest the defendant’s liability. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); accord

                                                -9-
    Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 10 of 13




Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 n.5 (2007). “A claim has facial plausibility when

the [nonmovant] pleads factual content that allows the court to draw the reasonable inference that

the [movant] is liable for the misconduct alleged.” Id.

               While a complaint attacked by a Rule 12(b)(6) motion to dismiss
               does not need detailed factual allegations, a plaintiff's obligation to
               provide the grounds of his entitlement to relief requires more than
               labels and conclusions, and a formulaic recitation of the elements of
               a cause of action will not do. Factual allegations must be enough to
               raise a right to relief above the speculative level, on the assumption
               that all the allegations in the complaint are true (even if doubtful in
               fact).

Twombly, 550 U.S. at 555 (cleaned up).

       Here, for the reasons discussed below, Plaintiff’s claims against Dr. Baric should be

dismissed. First, Plaintiff fails to allege a legal cognizable claim against Dr. Baric in either his

individual or his official capacity. Second, even if Plaintiff had sufficiently alleged claims against

Dr. Baric, the statutes under which he seeks redress do not apply.

               1.      Plaintiff fails to allege a legally cognizable claim.

       As discussed above, Plaintiff’s Complaint is precisely the kind of deficient and meritless

lawsuit that should be dismissed at the initial pleading stage. Plaintiff’s Complaint is devoid of

any cognizable claim against Dr. Baric. Accordingly, each of his claims against Dr. Baric should

be dismissed with prejudice.

               2.       Any claim under 18 U.S.C. § 2331 and 18 U.S.C. § 2339 fails as a
                        matter of law.

       In the Prayer for Relief, Plaintiff purports to allege claims against Dr. Baric under various

federal laws, including 18 U.S.C. § 23313 and 8 U.S.C. § 2339C. As a preliminary matter, 18


3
 Although Plaintiff states in his Prayer for Relief he is asserting a claim against Dr. Baric under
18 U.S.C. § 2331, Plaintiff does not reference or otherwise refer to Dr. Baric in the section of his
Complaint which he titled 18 U.S.C. § 2331. See R Doc. 2, ¶¶ 49-52.

                                                - 10 -
    Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 11 of 13




U.S.C. 2331 is a Definitions section in which Congress defines certain terms used within Chapter

113B. Further, there is no section 2339 C in Title 8 of the United States Code, which applies to

Aliens and Nationality. To the extent that Plaintiff intended to reference 18 U.S.C § 2339 C, he

has failed to allege a coherent sequence of facts tending to show that he would be entitled to seek

civil remedies under 18 U.S.C. § 2333.

       Subsection (a) of 18 U.S.C. § 2333, entitled “Action and Jurisdiction” provides:

               Any national of the United States injured in his or her person,
               property, or business by reason of an act of international terrorism,
               or his or her estate, survivors, or heirs, may sue therefor in any
               appropriate district court of the United States and shall recover
               threefold the damages he or she sustains and the cost of the suit,
               including attorney’s fees.

18 U.S.C. § 2333. Pursuant to this statute and consistent with the constitutional standing

requirements discussed above, redress is only available to individuals injured in his or her person,

property or business. Plaintiff’s Complaint fails to include any allegation that he has suffered an

injury to his “person, property or business.” Additionally, these claims fail as the act only applies

to acts of international terrorism, and Plaintiff’s claims are only referencing acts of domestic

terrorism. R Doc. 2, ¶¶ 49-52 (the title of this section is 18 U.S.C. § 2331, US Patriot Act Section

802, Act of Domestic Terrorism Resulting in the Death of American Citizens (emphasis

added)). The act separately defines acts of international and domestic terrorism, 18 U.S.C. §

2331(1), (5), and only provides a cause of action for acts of international terrorism. 18 U.S.C. §

2333(a); see Williams v. City of Monroe, No. 15-0448, 2015 U.S. Dist. LEXIS 169303, at *10

(W.D. La. Nov. 3, 2015). For all of these reasons, Plaintiff has failed to state a cause of action, and

the claims should be dismissed.




                                                - 11 -
    Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 12 of 13




               3.      Plaintiff’s antitrust claim fails.

       Plaintiff also cites to 15 U.S.C. § 1, the Sherman Antitrust Act of 1890. However, Plaintiff

cannot seek a declaratory judgment under 15 U.S.C. § 4. 15 U.S.C. § 4 (“[I]t shall be the duty of

the several United States attorneys . . . to institute proceedings in equity to prevent and restrain

such violations.”).

       Furthermore, to establish a violation of § 1 of the Sherman Act, Plaintiff must demonstrate

that: (1) Dr. Baric and others engaged in a conspiracy, (2) the conspiracy had the effect of

restraining trade, and (3) trade was restrained in the relevant market. Marucci Sports, L.L.C. v.

Nat'l Collegiate Athletic Ass'n, 751 F.3d 368, 373 (5th Cir. 2014). However, the underlying basis

of plaintiff’s antitrust claim is that President Biden conspired with the other named defendants,

including Dr. Baric, “to undermine the democracy of America through ‘The Great Reset.’” R Doc.

2, ¶ 18. Plaintiff does not allege that the alleged conspiracy had the effect of restraining trade or

that trade as in fact restrained. See R Doc. 2, ¶¶ 53-62.

       Plaintiff’s antitrust claim against Dr. Baric also fails because it is brought outside the statute

of limitations. For private individuals, “[a]ny action to enforce any cause of action … shall be

forever barred unless commenced within four years after the cause of action accrued.” 15 U.S.C.

§ 15b. The cause of action accrues when an individual suffers an injury due to a violation of this

statute, see 15 U.S.C. § 15. As previously discussed, Plaintiff has not suffered an actual injury

from these alleged violations. Nonetheless, the only allegations against Dr. Baric regarding a

purported violation of this statute occurred between 2000-2002, R Doc. 2, ¶¶ 54-57, which is well

outside the four-year window allowed by this statute. As such, this claim should be dismissed.




                                                - 12 -
       Case 2:21-cv-01145-BWA-DPC Document 25-1 Filed 09/07/21 Page 13 of 13




III.     CONCLUSION

         In sum, for the reasons discussed more fully above, each of the claims against Dr. Baric

should be dismissed.

Dated: September 7, 2021

                                             Respectfully submitted,

                                             /s/ Michael Q. Walshe, Jr.
                                             Michael Q. Walshe, Jr., La. Bar No. 23968
                                             Walter F. Metzinger III, La. Bar No. 37799
                                             Stone Pigman Walther Wittmann L.L.C.
                                             909 Poydras Street, Suite 3150
                                             New Orleans, Louisiana 70112
                                             Telephone: (504) 581-3200
                                             Facsimile: (504) 581-3361

                                             Attorneys for Dr. Ralph Baric




                                              - 13 -
